Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application has been filed as a divisional application of parent Application No. 14/480,456, which has been issued as Patent No. US 10,537,143 B2 and published on 01/21/2020.
	Currently, claims 1-20 are pending an examined below.

Comments on Election/Restrictions
	In the parent Application No. 14/480,456, election of Group I directed to a workwear unit (which is a combination of a bracelet, a connecting piece, a glove and a sensor module) was made, and the elected Group I encompassed the issued claims 1-2, 4-12, 14-29, 32 and 41-45.
	In the present application, claims 1-20 recite a workwear unit comprising at least a glove and a sensor module, so claims 1-20 are directed to the same Group I that was elected in the parent Application No. 14/480,456. Therefore, claims 1-20 may be subjected to double-patenting ground, infra. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/880,456. 
Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 12/04/2019 ("12-04-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 12-04-19 IDS is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WORKWEAR UNIT [[BRACELET, CONNECTING PIECE, GLOVE, SENSOR MODULE AND METHOD OF DETECTING, DOCUMENTING, ANALYZING, MONITORING AND/OR TEACHING PROCESSES]] HAVING A GLOVE THAT FASTENS A CONTROL SYSTEM AND FUNCTIONAL MODULE TO A USER'S BODY

Claim Objections
Claim 11 is objected to because of the following informalities: "the control system" lacks antecedent basis. Please consider amending it to "the portable control system." Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 10, 11, 13, 14 and 16-29 of the Parent Patent no. US 10,537,143 B2 (" '143 Parent Patent").  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of 
	Regarding independent claim 1 of the present application, claim 1 of the '143 Parent Patent recites a workwear unit for detecting, documenting, analyzing, monitoring and/or teaching processes (col. 14, ln 60-61) comprising:
	a portable control system (col. 14, ln 62 - "a portable control system");
	at least one functional module connected with the portable control system, and which comprises at least a sensor module and a peripheral device (col. 14, ln 63-64 - "at least one functional module connected with the portable control system, and which comprises at least a sensor module and a peripheral device"); and
	at least a glove fastening the portable control system and the functional module to a user's body (col. 14, ln 65 - col. 15, ln 3 - "at least a glove and a bracelet associated with the glove, and wherein the glove fastens the portable control system and the functional module to a user's body..."), wherein the portable control system and the sensor module form a structural unit connected with the glove (col. 15, ln 4-5 - "wherein the portable control system and the sensor module form a structural unit connected with the glove..."), 
	wherein the sensor module has a barcode scanner fastened to the back of a hand (col. 15, ln 4-5 - "wherein the sensor module has a barcode scanner fastened to the back of a hand..."), and 
	wherein the peripheral device has an electrical release which is arranged outside on an index finger of the glove (col. 15, ln 6-8 - "where the peripheral device has an electrical release which is arranged outside on an index finger of the glove."). 
Regarding claim 2 of the present application, claim 2 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 2 of the present application.
	Regarding claim 3 of the present application, claim 10 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 3 of the present application.
	Regarding claim 4 of the present application, claim 11 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 4 of the present application.
	Regarding claim 5 of the present application, claim 16 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 5 of the present application.
	Regarding claim 6 of the present application, claim 17 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 6 of the present application.
	Regarding claim 7 of the present application, claim 18 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 7 of the present application.
	Regarding claim 8 of the present application, claim 19 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 8 of the present application.
	Regarding claim 9 of the present application, claim 13 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 9 of the present application.
	Regarding claim 10 of the present application, claim 14 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 10 of the present application.
	Regarding claim 11 of the present application, claim 20 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 11 of the present application.
Regarding claim 12 of the present application, claim 21 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 12 of the present application.
	Regarding claim 13 of the present application, claim 22 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 13 of the present application.
	Regarding claim 14 of the present application, claim 23 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 14 of the present application.
	Regarding claim 15 of the present application, claim 24 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 15 of the present application.
	Regarding claim 16 of the present application, claim 25 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 16 of the present application.
	Regarding claim 17 of the present application, claim 26 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 17 of the present application.
	Regarding claim 18 of the present application, claim 27 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 18 of the present application.
Regarding claim 19 of the present application, claim 28 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 19 of the present application.
	Regarding claim 20 of the present application, claim 29 of the '143 Parent Patent is narrower or substantially the same in scope as the claim 20 of the present application.

	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is rejected, but would be allowable if the pending nonstatutory, obviousness-type double patenting rejection of claim 1 is successfully traversed.  
Claims 2-20 are rejected, but would allowable if the pending nonstatutory, obviousness-type double patenting rejections of claims 2-20 are successfully traversed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2017/0296098 A9 to Ban et al.
Pub. No. US 2017/0168565 A1 to Cohen et al.
Pub. No. US 2016/0174897 A1 to Sherman
Pub. No. US 2015/0130698 A1 to Burgess
Patent No. US 6,232,960 B1 to Goldman

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        19 November 2021